Case 1:20-cv-23799-UU Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     Case No.____________–Civ–____________/_____________

 ALVIN CLARK,

        Plaintiff,

 vs.

 CARNIVAL CORPORATION,

       Defendant.
 _______________________________________/

                                            COMPLAINT

        Plaintiff, ALVIN CLARK, sues Defendant, CARNIVAL CORPORATION, and alleges:

                                       A. Summary of Case
        1.      This is a personal-injury/negligence case brought by a cruise-ship passenger
 against a cruise line. The Plaintiff injured his hip when the ship on which he was sailing collided
 with another cruise ship, causing him to fall.


                              B. Basis for Jurisdiction and Venue
        2.      This case falls within the Court’s diversity-of-citizenship jurisdiction because:
                (a)      The Plaintiff is a citizen of Louisiana.
                (b)      The Defendant is a corporation incorporated under the laws of the
                         Republic of Panama. The Defendant’s principal place of business is in
                         Florida.
                (c)      The amount in controversy, without interest and costs, exceeds $75,000.
        3.      This case has been filed in this district because the Plaintiff’s cruise ticket
 contains a forum-selection clause that says that actions such as this may be filed only in the
 United States District Court in Miami, Florida.

                                         C. Maritime Law
        4.      This case is governed by the general maritime law.



                                   D. One Count of Negligence
Case 1:20-cv-23799-UU Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 2




        5.      On or about December 20, 2019, the Plaintiff was a fare-paying passenger on the

 Carnival Glory, a cruise ship owned and operated by the Defendant.

        6.      At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

        7.      At that time and place, while the Glory sailed off the coast of Mexico, the

 Defendant breached its duty of care toward the Plaintiff when it caused the Glory to collide with

 another Carnival cruise ship, the Carnival Legend.

        8.      The impact of the collision caused the Plaintiff, age 65, to fall.

        9.      When he fell, the Plaintiff suffered bodily injury and resulting pain and suffering,
 disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity
 for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss
 of earnings, loss of ability to earn money, and aggravation of a previously existing condition. The
 losses are either permanent or continuing and the Plaintiff will suffer these losses in the future.
        10.     The Plaintiff has performed all conditions precedent to be performed by him, or
 the conditions have occurred.
        Therefore, the Plaintiff demands judgment against the Defendant for more than $75,000
 in damages, and costs, and the Plaintiff demands a jury trial.
 Dated: September 14, 2020                      Respectfully submitted,
                                                David W. Singer (Florida Bar No. 306215)
                                                dsingeresq@aol.com
                                                pwalsh@1800askfree.com
                                                David W. Singer & Associates, PA
                                                1011 South Federal Highway
                                                Hollywood, FL 33020
                                                T: (954) 920-1571
                                                Attorneys for the Plaintiff, Alvin Clark




                                                   2
